 1   LAW OFFICE OF EMILY DELEON
     EMILY DELEON, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     LIODAM GONZALEZ
 6
                                     UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                         Case No. 1:19-cr-00201-DAD-BAM
10
                         Plaintiff
11
      LIODAM GONZALEZ,
12
                         Defendants.
13
                                                        STIPULATION AND ORDER TO
14                                                      CONTINUE STATUS CONFERENCE
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE BARBARA
     A. MCAULIFFE, UNITED STATES MAGISTRATE JUDGE; AND THOMAS NEWMAN,
17   ASSISTANT UNITED STATES ATTORNEY:
18
            COMES NOW Defendant, LIODAM GONZALEZ, by and through his attorney of
19
     record, EMILY DELEON, hereby requesting that the Status Conference currently set for
20
     Monday, February 24, 2020 be continued to April 27, 2020 at 1 p.m. The defense has additional
21
     discovery to review. The parties believe that at the upcoming status hearing the defense would be
22
     requesting additional time to review the discovery.
23
            For those reasons, the parties agree that that the ends of justice is served by continuing the
24
     case as set forth above, outweigh the best interest of the public and the defendants in a speedy
25
     trial, including by providing for continuity of counsel, and reasonable time necessary for effective
26
     trial preparation. Counsel for defendant believes that failure to grant the above-requested
27
     continuance would deny the reasonable time necessary for effective preparation, taking into
28
                                                       1
 1   account the exercise of due diligence.

 2
     IT IS SO STIPULATED.
 3                                                                Respectfully Submitted,
     DATED: 02/19/20                                              /s/ Emily Deleon______
 4                                                                EMILY DELON
                                                                  Attorney for Defendant
 5
                                                                  LIODAM GONZALEZ
 6

 7   DATED: 02/19/20                                              /s/Thomas Newman____
                                                                  THOMAS NEWMAN
 8                                                                Assistant U.S. Attorney
 9

10

11                                                ORDER
12
            IT IS SO ORDERED that the 1st Status Conference is continued from February 24, 2020
13
     to April 27, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe.
14
            IT IS FURTHER ORDERED THAT the period of time from February 24, 2020 through
15
     April 27, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and
16

17   3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court at

18   defendant’s request on the basis of the Court’s finding that the ends of justice served by taking
19   such action outweigh the best interest of the public and the defendant in a speedy trial.
20

21
     IT IS SO ORDERED.
22
        Dated:     February 20, 2020                           /s/ Barbara   A. McAuliffe            _
23
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                        2
